  Case: 1:17-md-02804-DAP Doc #: 2673 Filed: 09/25/19 1 of 2. PageID #: 417258



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

 IN RE: NATIONAL PRESCRIPTION                    )   MDL 2804
 OPIATE LITIGATION                               )
                                                 )   Case No. 1:17-md-2804
 THIS DOCUMENT RELATES TO:                       )
                                                 )   Judge Dan Aaron Polster
 The County of Summit, Ohio, et al. v.           )
 Purdue Pharma L.P., et al.                      )   ORDER REGARDING MOTION TO
 Case No. 18-op-45090                            )   DISMISS FOR LACK OF PERSONAL
                                                 )   JURISDICTION AS TO TEVA LTD.
 and                                             )
                                                 )
 The County of Cuyahoga v.                       )
 Purdue Pharma L.P., et al.                      )
 Case No. 1:17-op-45004                          )



                                             ORDER

       By agreement of the parties, the Court’s August 5, 2019 Order (ECF No. 2131) regarding

Teva Pharmaceutical Industries Ltd.’s (“Teva Ltd.”) motion to dismiss for lack of personal

jurisdiction, is hereby MODIFIED as follows:

       1.      Teva Ltd. shall not be a Defendant in the Track One trial, which is currently

scheduled to commence on October 21, 2019 (ECF No. 1306), and no evidentiary hearing on

personal jurisdiction issues as to Teva Ltd. will take place during the Track One trial.

       2.      If a judgment is entered against any subsidiary of Teva Ltd. in the Track One trial,

the Court will schedule an evidentiary hearing on Teva Ltd.’s motion to dismiss in accordance

with Paragraph 4 below.

       3.      Plaintiffs acknowledge that they only seek to impose liability on Teva Ltd.

derivatively, based on the alleged conduct of the direct and indirect subsidiaries of Teva Ltd.

Therefore, in the event of a defense verdict for Teva Ltd.’s subsidiaries that are Defendants in the
  Case: 1:17-md-02804-DAP Doc #: 2673 Filed: 09/25/19 2 of 2. PageID #: 417259



Track One trial, Plaintiffs’ claims against Teva Ltd will be dismissed. In the event of a Plaintiffs’

verdict against Teva Ltd.’s subsidiaries that are defendants in the Track One trial and the Court

subsequently determining that it has personal jurisdiction over Teva Ltd., Teva Ltd. will be

responsible for its U.S. subsidiaries under an alter ego, successor, or other appropriate theory of

liability previously asserted by Plaintiffs and determined by the Court.

       In addition, the Court directs that within 21 days after a verdict is rendered in the Track

One trial (if there is no defense verdict for the Teva Ltd.’s subsidiaries), the parties shall meet and

confer regarding a schedule for further discovery by each side, briefing, and a proposed date for

an evidentiary hearing on personal jurisdiction to take place no later than June 30, 2020. The

schedule should be adequate to allow Teva Ltd. to supplement the record to address Plaintiffs’

theories of personal jurisdiction set forth in Plaintiffs’ Opposition (ECF No. 1815). The parties

shall submit the proposed schedule to the Court no later than January 31, 2020.

               IT IS SO ORDERED.




                                                   /s/ Dan Aaron Polster September 25, 2019
                                                   DAN AARON POLSTER
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
